 1   Dean M. Harvey (SBN 250298)
     Katherine C. Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Attorneys for individual and representative
 8   Plaintiffs Shonetta Crain and Kira Serna
 9

10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13   SHONETTA CRAIN AND KIRA SERNA,                      Case No. 3:19-CV-001265-JST
     individually and on behalf of all others
14                                                       CLASS ACTION
     similarly situated,
                                                         DECLARATION OF DEAN M. HARVEY
15                    Plaintiffs,                        IN SUPPORT OF PLAINTIFFS’ JOINT
                                                         MOTION FOR APPOINTMENT OF
16               v.                                      INTERIM CLASS COUNSEL
17   ACCREDITED CASUALTY AND SURETY                      Date:         June 6, 2019
     COMPANY, INC., et al.,                              Time:         2:00p.m.
18
                                                         Location:     Courtroom 9
                      Defendants.                        Judge:        The Honorable Jon S. Tigar
19

20
     STEVEN BREAUX, individually and on
21   behalf of all other similar situated individuals,   Case No. 3:19-CV-00717-JST
22                    Plaintiff,
23               v.
24   ACCREDITED CASUALTY AND SURETY
     COMPANY, INC., et al.,
25
                      Defendants.
26

27

28
                                                                DECLARATION OF DEAN M. HARVEY IN SUPPORT
     1709016.3                                                      OF MOTION FOR APPOINTMENT OF INTERIM
                                                                          CLASS COUNSEL; 3:19-CV-001265-JST
 1               I, Dean M. Harvey, declare as follows:
 2               1.     I am an attorney at the law firm of Lieff Cabraser Heimann & Bernstein, LLP
 3   (“Lieff Cabraser”), counsel for Plaintiffs Shonetta Crain and Kira Serna in Crain et al. v.
 4   Accredited Surety & Ins. Co., et al., Case No. 3:19-cv-001265-JST (N.D. Cal.) (the “Crain
 5   Action”). I have personal knowledge of the facts herein and, if called upon to testify to those
 6   facts, I could and would do so competently.
 7               2.     The Crain Action is the result of several months of factual and legal research and
 8   investigation by Lieff Cabraser and my co-counsel, a coalition of civil rights and public interest
 9   organizations with significant experience on issues related to cash bail reform, class action
10   litigation, consumer protection, and civil rights, including Public Counsel, Towards Justice,
11   Justice Catalyst Law, and the National Consumer Law Center. This case would not have been
12   discovered or been possible without the diligent work of my co-counsel. Counsel’s investigation
13   began over six months before the complaint was filed. Counsel investigated, performed factual
14   and legal research, retained expert economists who conducted economic analyses of the relevant
15   market, and reviewed public rate filings.
16               3.     The summons and a detailed preservation letter have been served on all
17   Defendants. The preservation letter was mailed with the state court complaint on January 29,
18   2019. Prior to removal from state court, the two individual defendants (Jerry Watson and
19   William Carmichael) were served with written discovery requests on February 20, 2019, and
20   copies of the requests were also delivered to the remaining defendants.
21               4.     Lieff Cabraser has also led plaintiffs’ negotiations with Defendants, including
22   drafting stipulations (including pre-trial consolidation orders), preparing the case management
23   statement, and attempting to conduct a conference with Defendants under Federal Rule of Civil
24   Procedure 26(f) to, among other things, obtain the information described in the Northern
25   District’s Checklist for Rule 26(f) Meet and Confer Regarding Electronically Stored Information.
26   Since removal of this action to federal court, Lieff Cabraser has consulted with counsel for Steven
27   Breaux regarding litigation decisions, resulting in a unified litigation strategy across the two
28   actions and the instant joint leadership application.
                                                                    DECLARATION OF DEAN M. HARVEY IN SUPPORT
     1708915.1                                            -1-           OF MOTION FOR APPOINTMENT OF INTERIM
                                                                              CLASS COUNSEL; 3:19-CV-001265-JST
 1               5.   Lieff Cabraser was founded in 1972 and has been described by the American
 2   Lawyer as “one of the nation’s premier plaintiffs’ firms.” It routinely litigates precedent-setting
 3   cases against the world’s largest corporations. It has obtained over $118 billion in verdicts and
 4   settlements on behalf of its clients. For example, in 2016, Lieff Cabraser was appointed Lead
 5   Counsel in In re Volkswagen ‘Clean Diesel’ Marketing, Sales Practices, and Products Liability
 6   Litigation, MDL No. 2672 (N.D. Cal.). On October 25, 2016, the court approved settlements
 7   totaling $14.7 billion—one of the largest settlements in American history and the largest
 8   consumer settlement ever. In Cipro Cases I and II, 61 Cal.4th 116 (2015), Lieff Cabraser was
 9   Co-Lead Class Counsel for consumers and end payors in an antitrust class action charging that
10   Bayer Corporation conspired with rivals to restrain competition for its blockbuster antibiotic drug
11   Ciprofloxacin. Lieff Cabraser won a landmark (and unanimous) reversal of the lower courts in
12   the California Supreme Court. It then resolved the case in 2017 on the eve of trial, bringing total
13   settlements to $399 million (exceeding plaintiffs’ damages estimate by $68 million), a result the
14   trial court described as “extraordinary.” The court added that it was “not aware of any case”
15   where, net of fees, end-payor “claimants will get basically 100 cents on the dollar[.]” Lieff
16   Cabraser’s work on the Cipro case earned it a California Lawyer of the Year (CLAY) award.
17               6.   Lieff Cabraser has a significant track record successfully litigating large and
18   complex antitrust class actions on behalf of consumers and employees. For example, Lieff
19   Cabraser was Co-Lead Class Counsel in the first and largest “no-poach” case: In re High-Tech
20   Employee Antitrust Litigation, No. 11-2509 (N.D. Cal.). Plaintiffs certified a nationwide class of
21   over 64,000 employees across seven companies, and resolved their claims shortly before trial for
22   a total of $435 million—the largest recovery ever by an employee class against private
23   employers. The Daily Journal described the case as the “most significant antitrust employment
24   case in recent history,” adding that it “has been widely recognized as a legal and public policy
25   breakthrough.”
26               7.   Lieff Cabraser also has significant antitrust trial experience. For instance, it served
27   as Co-Lead Class Counsel in In re TFT-LCD (Flat Panel) Antitrust Litigation, MDL No. 1827
28   (N.D. Cal.). After the court certified two nationwide classes, plaintiffs reached settlements with
                                                                   DECLARATION OF DEAN M. HARVEY IN SUPPORT
     1708915.1                                         -2-             OF MOTION FOR APPOINTMENT OF INTERIM
                                                                             CLASS COUNSEL; 3:19-CV-001265-JST
 1   all defendants except Toshiba. The case against Toshiba went to trial, and in July 2012, the jury
 2   found that Toshiba participated in a price-fixing conspiracy. Toshiba subsequently settled,
 3   bringing total settlements in the case to over $470 million.
 4               8.     Lieff Cabraser currently serves as Lead or Co-Lead Class Counsel in several other
 5   antitrust cases, including Seaman v. Duke University et al., No. 15-462 (M.D.N.C.); In re:
 6   Railway Industry Employee No-Poach Antitrust Litigation, MDL No. 2850 (W.D. Pa.); In re
 7   Restasis (Cyclosporine Opthalmic Emulsion) Antitrust Litig., 1:18-md-02819-NG-LB (E.D.N.Y.);
 8   Arrington v. Burger King Worldwide, Inc., et al., 1:18-cv-24128-JEM (S.D. Fla); Houston v.
 9   Papa John’s Intl., Inc., et al., 3:18-cv-00825-JHM-RSE (W.D. Ky.); The Hosp. Auth. of Metro.
10   Gov’t of Nashville & Davidson Cnty., Tenn., d/b/a Nashville Gen. Hosp. v. Momenta Pharm. Inc.
11   & Sandoz, Inc., No. 3:15-cv-01100 (M.D. Tenn.); and DiCesare, et al. v. The Charlotte-
12   Mecklenburg Hosp. Auth., d/b/a Carolinas Healthcare Sys., Case No. 16 CVS 16404 (N.C.
13   Super. Ct.).
14               9.     Attached as Exhibit A is a true and correct copy of Lieff Cabraser’s firm resume,
15   with a listing of current and past successes in antitrust litigation available at pages 78-89, and
16   biographies of myself, Katherine Lubin, Adam Gitlin, and Yaman Salahi (my colleagues who are
17   working on this case), at pages 123-24, 133, 136, and 139.
18               I declare under penalty of perjury under the laws of the United States that the foregoing is
19   true and correct.
20               Executed on the first of May, 2019, in San Francisco, California.
21
                                                                      /s/ Dean M. Harvey
22                                                                    DEAN M. HARVEY
23

24

25

26

27

28
                                                                     DECLARATION OF DEAN M. HARVEY IN SUPPORT
     1708915.1                                           -3-             OF MOTION FOR APPOINTMENT OF INTERIM
                                                                               CLASS COUNSEL; 3:19-CV-001265-JST
